DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 09/24/2021, in which claims 1-20 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettersson (WO 2015192990 A1).

Regarding claim 1, Pettersson discloses a method of processing visual media data, comprising (Pettersson; Fig. 30, 33, Pg. 63, Ln. 15-20. A video coding system is used for coding video data.): 
performing a conversion between visual media data and a bitstream of the visual media data according to a format rule (Pettersson; Pg. 9, Ln. 16-28, Pg. 38, Ln. 16 to Pg. 39, Ln. 27. A coding/conversion is performed between video data and bitstream of video data in accordance with a format rule.), 
wherein the format rule specifies whether and how a second type of supplemental enhancement information (SEI) message that is different from a first type of SEI message is included in the bitstream (Pettersson; Pg. 38, Ln. 16 to Pg. 39, Ln. 27. A format rule is used to indicate at least two different types of SEI messages and is used to indicated if the second type of SEI is included and how it is included.), and 
wherein the first type of the SEI message and the second type of the SEI message indicate a first type of dependent random access point (DRAP) picture and a second type of DRAP picture, respectively (Pettersson; Pg. 38, Ln. 16 to Pg. 39, Ln. 27. A first type of SEI message and a second type of SEI message indicate a first type of DRAP picture and a second type of DRAP picture, respectively.).

Regarding claim 2, Pettersson discloses wherein the format rule further specifies that the second type of the SEI message includes a random access point (RAP) picture identifier (Pettersson; Pg. 38, Ln. 16 to Pg. 39, Ln. 27. A rule is used to indicate that a second type of SEI message includes a RAP identifier, referenced_irap_picture_poc_delta_idc.).

Regarding claim 3, Pettersson discloses wherein, for the first type of the DRAP picture or the second type of the DRAP picture, a random access point (RAP) picture identifier is included in the bitstream (Pettersson; Pg. 38, Ln. 16 to Pg. 39, Ln. 27. A rule is used to indicate that at least one of a first type of SEI message and a second type of SEI message includes a RAP identifier, referenced_irap_picture_poc_delta_idc.).

Regarding claim 4, Pettersson discloses wherein the RAP picture identifier is coded as u(16) that is an unsigned integer using 16 bits or as ue(v) that is an unsigned integer using Exponential Golomb codes (Pettersson; Pg. 36, Ln. 15 to Pg. 37, Ln. 10, Pg. 38, Ln. 16 to Pg. 39, Ln. 27. A RAP identifier is coded in accordance with at least an integer coded as a ue(v) or u(16).).

Regarding claim 5, Pettersson discloses wherein the format rule further specifies that the first type of SEI message or the second type of the SEI message includes information on a picture order count (POC) value of the first type of the DRAP picture or the second type of the DRAP picture (Pettersson; Pg. 38, Ln. 16 to Pg. 39, Ln. 27. A rule is used to indicate that a first type or a second type of SEI message includes POC information of a first type or a second type of DRAP.).

Regarding claim 6, Pettersson discloses wherein the format rule further specifies that each TRAP picture or DRAP picture is associated with a random access point (RAP) picture identifier (Pettersson; Pg. 38, Ln. 16 to Pg. 39, Ln. 27. A rule is used to indicate that a DRAP is associated with a RAP identifier.).

Regarding claim 7, Pettersson discloses wherein the format rule further specifies that a value of the RAP picture identifier for the IRAP picture is inferred to be equal to 0 (Pettersson; Pg. 63, Ln. 5-9. A rule is used to indicate that a RAP identifier for a IRAP is set/inferred to zero.).

Regarding claim 8, Pettersson discloses wherein the format rule further specifies that values of RAP picture identifiers for any two IRAP or DRAP pictures within a coded layer video sequence (CLVS) are different from each other (Pettersson; Pg. 33, Ln. 11-21. A rule is used to indicate RAP IDs/identifiers of two DRAP pictures within a layer video sequence being coded are different for the DRAP pictures are increasing in a decoding order and/or an output order.).

Regarding claim 9, Pettersson discloses wherein the format rule further specifies that values of RAP picture identifiers for IRAP or DRAP pictures within a coded layer video sequence (CLVS) are increasing in an increasing decoding order of the IRAP or DRAP pictures (Pettersson; Pg. 33, Ln. 11-21. A rule is used to indicate RAP IDs/identifiers of two DRAP pictures within a layer video sequence being coded are different, for the DRAP pictures being increasing in a decoding order and/or an output order.).

Regarding claim 10, Pettersson discloses wherein the format rule further specifies that a value of the RAP picture identifier of the DRAP picture is one greater than a value of a previous IRAP or DRAP picture in a decoding order within a coded layer video sequence (CLVS) (Pettersson; Pg. 33, Ln. 11-21. A rule is used to indicate RAP IDs/identifiers of two DRAP pictures within a layer video sequence being coded are different and one being greater than an earlier one, for the DRAP pictures being increasing in a decoding order and/or an output order.).

Regarding claim 11, Pettersson discloses wherein the performing of the conversion includes generating the bitstream from the visual media data (Pettersson; Pg. 9, Ln. 29 to Pg. 10, Ln. 2. The conversion/coding includes encoding/generating bitstream from video data.).

Regarding claim 12, Pettersson discloses wherein the performing of the conversion includes reconstructing the visual media data from the bitstream (Pettersson; Pg. 64, Ln. 4-9. The conversion/coding includes reconstructing video data from bitstream.).

Claims 13-16 are directed to an apparatus for processing visual media data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor (Pettersson; Pg. 59, Ln. 9-25. A video coding system include memory, processor, and software instructions to perform video coding.) to perform a sequence of processing steps corresponding to the same as claimed in claims 1-4, 6-7, and are rejected for the same reason of anticipation as outlined above.

Claims 17-18 are directed to a non-transitory computer-readable storage medium storing instructions that cause a processor (Pettersson; Pg. 59, Ln. 9-25. A video coding system include memory, processor, and software instructions to perform video coding.) to perform a sequence of processing steps corresponding to the same as claimed in claims 1-4, 6-7, and are rejected for the same reason of anticipation as outlined above.

Claims 19-20 are directed to a non-transitory computer-readable recording medium storing a bitstream of a visual media data which is generated by a method performed by a visual media data processing apparatus (Pettersson; Pg. 59, Ln. 9-25. A video coding system include memory, processor, and software instructions to perform video coding.), wherein the method comprises a sequence of processing steps corresponding to the same as claimed in claims 1-4, 6-7, and are rejected for the same reason of anticipation as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deshpande (US Pub. 20220109865 A1) teaches a video coding system for signaling picture buffer information for intra random access point picture.
Hannuksela (US Pub. 20190174144 A1) teaches a video coding system that applies parameters for enhancement information message for intra random access point pictures.
Wang (US Pat. 9736476 B2) teaches a video coding system that perform coding using full random access from clean random access pictures in video coding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485